 

 

Case 19-20402 Doc5 Filed 08/02/19 Page 1 of 2

 

Fill in this information to identify your case:

FILED

 

 

 

Debtor1  GaryTroy Hastings
First Name Middle Name Last Name 4 Q
Debtor 2 AUG 0 2 ?n
(Spouse, if filing) First Name Middle Name Last Name
1.8, BANKRUPTCY COURT
United States Bankruptcy Court for the: District of DISTRIC OF MARY
Case number - GREENBELT ne, el C
(If known) spas ie ELT:

   

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 is

If you are an individual filing under chapter 7, you must fill out this form if:
™ creditors have claims secured by your property, or
@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

| Part 4: | List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

identify the creditor arid the property that is collateral What do you intend :to do with the property that Did you claim the property
secures adebt?. as exempt.on Schedule C?
Creditor’s Q) Surrender the property. QO) No
name: : C) Retain the property and redeem it. C) Yes
oreo of ( Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(} Retain the property and [explain]:

 

 

 

Creditor’s O) Surrender the property. LI No
name: C Retain the property and redeem it. O yes
propery oO Retain the property and enter into a

securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:

 

 

 

Creditor’s CJ Surrender the property. LI No
name:

: Q Retain the property and redeem it. QU) Yes
preety of C) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

L) Retain the property and [explain]:

 

 

 

Creditor’s () Surrender the property. CI No
name:

L) Retain the property and redeem it. Cd Yes
propery of ) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 

 
 

Case 19-20402 Doc5 Filed 08/02/19 Page 2 of 2

Debtor 1 GaryTroy Hastings Case number (if known)

First Name Middle Name Last Name

List Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
Describe your:unexpired personal property leases Will the-lease be assumed?
Lessor’s name: O No
CL) Yes
Description of leased
property:
Lessor’s name: OI No
Uy
Description of leased es
property:
Lessor’s name: QO No
Description of leased O) Yes
property:
Lessor’s name: OI No
CI Yes
Description of leased
property:
Lessor’s name: LI No
CU) Yes
Description of leased
property:
Lessor’s name: LI No
L) Yes
Description of leased
property:
Lessor’s name: UI No
C] Yes
Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any

 

 

personal property that is subject to an unexpired lease.
X GaryTroy Hastings Ob x
Signature of Debtor 1 Signature of Debtor 2
0|
vate gv 2 4 Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
